1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                     ***

6
      CAPITIAL ONE, NATIONAL ASSOCIATION,
7     a National Banking Association,
8                          Plaintiff,                    2:17-cv-00604-RFB-VCF

9     vs.                                                Consolidated with
      SFR INVESTMENTS POO 1, LLC, et al.,
10                                                       2:17-cv-00916-KJD-CWH
                           Defendants.                   ORDER
11

12
            Before the court is the United States’ Motion to Continue Settlement Conference in Light of Lapse
13
     of Appropriations (ECF NO. 124).
14
            Accordingly,
15
            IT IS HEREBY ORDERED that the United States’ Motion to Continue Settlement Conference in
16
     Light of Lapse of Appropriations (ECF NO. 124) is GRANTED. The settlement conference scheduled
17
     for January 7, 2019, is VACATED. The court will reschedule the settlement conference at a later time.
18
            DATED this 28th day of December, 2018.
19
                                                                _________________________
20
                                                                CAM FERENBACH
                                                                UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
